Citation Nr: 1718410	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service-connection for a right hip disability, to include bursitis and degenerative joint disease, to include as secondary to service-connected low back disability.

2. Entitlement to service-connection for a left hip disability, to include bursitis and degenerative joint disease, to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In January 2015, the Board remanded the appeal, and the matter has been returned for appellate consideration.


FINDINGS OF FACT

1.  A right hip disability, to include bursitis and degenerative joint disease, manifested more than one year after separation, is not shown to be casually or etiological related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability. 

2.  A left hip disability, to include bursitis and degenerative joint disease, manifested more than one year after separation, is not shown to be casually or etiological related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability. 


CONCLUSION OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provision with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

A. Duty to Notify

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, VA issued a VCAA letter in October 2011, prior to the initial unfavorable adjudication in December 2011.   This letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided notice regarding assignment of disability ratings.  As the letter contained all the necessary information listed above, the Board finds VA has met its duty to notify.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

B. Duty to Assist 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.   The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, in January 2015, this matter was remanded to afford the Veteran a VA examination to determine the nature and etiology of his bilateral hip disabilities, and his claims were readjudicated in the November 2015 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instructions in January 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

II. Merits of the Claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49   (1995).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

The Veteran contends he is entitled to secondary service connection for his bilateral hip disability. The Board will address the claim below, applying the legal framework outlined above.  As the analysis for the left and right hip disabilities is substantially the same, they will be addressed together for the purposes of brevity.  For the reasons stated below, service connection for left or right hip disabilities is not warranted on a secondary, direct or presumptive basis.

Beginning with secondary service connection, the Board notes Veteran is service-connected for a thoracolumbar spine degenerative (low back disability).  The medical evidence establishes that the Veteran has been diagnosed with mild bilateral hip trochanteric and degenerative joint disease with a mild cam lesion.  As such, the first element (current disability) of secondary service connection has been met.  Turning to the second element, the Board notes that the preponderance of the evidence is against finding that the Veteran's bilateral hip disability was caused or aggravated by his service-connected low back condition.  The objective medical evidence of record fully supports that conclusion.

The November 2011 VA examiner found that the Veteran's bilateral hip disability was less likely as not proximately due to or the result of his thoracolumbar spine degenerative disease based on a reasonable degree of medical certainty.  Subsequently, the Veteran was scheduled for an another VA examination in October  2012, in which the examiner opined that he Veteran's bilateral hip disability was less likely as not proximately due or aggravated beyond its normal progression due to his service-connected low back condition.   Further, the examiner stated the Veteran's spine condition would not alter his hip condition.  The October 2012 examination was found inadequate pursuant to a Board remand in January 2015 because examiner's rationale did not support the conclusion reached.

Pursuant to a Board remand the Veteran was scheduled for another VA examination in April 2015.   The examiner indicated that the Veteran's bilateral hip disability was less likely than not caused by or aggravated beyond its natural progression by the Veteran's service-connected low back disability.  The examiner stated that the Veteran's bilateral hip pain is consistent with the Veteran's diagnosis of mild bilateral trochanteric bursitis and degenerative joint disease.  Consequently, the examiner stated that, "his (Veteran) lumbar spine symptoms and condition would not account for either of these (bilateral lateral hip pain, bilateral trochanteric bursitis and degenerative joint disease)."  Furthermore, the examiner opined that the Veteran's mild degenerative joint disease is more likely than not (greater than 50%) as a result of his mild cam lesion, and that trochanteric bursitis is a self-limiting condition and not generally chronic.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue of whether the Veteran's bilateral hip disability is secondary to his service-connected low back disability, the Board finds that the April 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Concerning the theory of direct service connection, the Board notes that the  Veteran has not made any statements that his bilateral hip disability was incurred or aggravated by his military service.  The Veteran stated during his April 2015 VA examination that he did not suffer an injury to either hip during his military service and his contention has been that his service connected back condition is the cause of his current bilateral hip disability.  Furthermore, the April 2015 VA examiner opined that the Veteran's  bursitis and mild degenerative joint disease are less likely than not (less than 50 percent) as result of his military service or his service connected back.   Therefore, direct service-connection is not warranted here because there is no evidence, lay or medical, relating the Veteran's current hip disabilities to his military service on a basis of direct service connection.

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with bilateral hip trochanteric and degenerative joint disease.  For VA purposes, diagnosis of degenerative joint disease is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  However, in order for the presumption under 38 C.F.R.          § 3.309 to apply the disability must manifest to a compensable degree within one year of discharge from service.  However, in this case the Veteran did not report any complaints of hip pain until at least thirty (30) years after service, which is more than one year of discharge from service.  See 38 C.F.R. § 3.309.  Furthermore, neither does the Veteran show a continuity of symptomatology with regards to his bilateral hip disabilities due to the length of time between discharge and complaints of hip problems.  Id.; Walker, 708 F.3d at 1377.  Since the Veteran's degenerative joint disease did not manifest to a compensable degree within one year of discharge from service and there is no evidence of a chronic disability in service, the presumption in favor of chronic diseases is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

The Board acknowledges the Veteran's lay statements.  During his April 2015 VA examination,  the Veteran stated that he has had a slow increase in pain from both hips over the last five to ten years, which he is competent to report.  Jandreau, 492 F.3d at 1377.   His VA treatment records confirm complaints of pain in the Veteran's hips in September 2008 at the earliest. (CAPRI September 2013 page 536, Virtual VA).  Additionally, the complaints of a burning bilateral hip pain are consistent throughout his VA treatment records between the years 2009-2012. (CAPRI September 2013 Virtual VA).  All of which the Veteran is competent and credible to report and entitled to a degree of probative weight, however all the Veteran's statements of pain and symptomology pertain to the determination of whether a current disability exists.  The Board acknowledges that the Veteran has a bilateral hip disability and whether or not the Veteran has a current disability is not at issue here, but if there is a nexus between his bilateral hip disability and his military service, or his service connected low back disability . 

The Board has considered the Veteran's contention that he has a bilateral hip disability due to service and/or caused/aggravated by his service-connected low back disability.  In this regard, the Veteran is competent to report the symptoms that he experienced and his history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical diagnosis and/or opinion regarding the etiology of a hip disability.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the April 2015 VA examiner, a medical professional, to be the most probative evidence of record as to the current nature and etiology of his claimed hip disability, to include the relationship between the Veteran's bilateral hip disability and his service-connected low back disability. 

This opinion ultimately outweighs the Veteran's lay contentions.  See Jandreau, 492 F.3d at 1372. (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's left and right hip disabilities are causally related to his service, were caused or aggravated by other service-connected disabilities, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102.  For these reasons, service connection on a secondary, direct, and presumptive basis for a bilateral hip disability will therefore be denied.


ORDER

Entitlement to service connection for a right hip disability, to include bursitis and degenerative joint disease, to include as secondary to service-connected low back disability, is denied.

Entitlement to service connection for a left hip disability, to include bursitis and degenerative joint disease, to include as secondary to service-connected low back disability, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


